Noga v Brothers of Mercy Nursing & Rehabilitation Ctr. (2021 NY Slip Op 07490)





Noga v Brothers of Mercy Nursing & Rehabilitation Ctr.


2021 NY Slip Op 07490


Decided on December 23, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 23, 2021

PRESENT: SMITH, J.P., CARNI, LINDLEY, TROUTMAN, AND BANNISTER, JJ. (Filed Dec. 23, 2021.)


MOTION NO. (403/21) CA 20-01069.

[*1]KATHARINE NOGA, AS PRELIMINARY EXECUTRIX OF THE ESTATE OF GEORGE NOGA, ALSO KNOWN AS GEORGE S. NOGA, SR., DECEASED, PLAINTIFF-RESPONDENT, 
vBROTHERS OF MERCY NURSING & REHABILITATION CENTER AND BROTHERS OF MERCY NURSING HOME COMPANY, INC., DEFENDANTS-APPELLANTS.

MEMORANDUM AND ORDER
Motion for reargument denied.